Title: From George Washington to Thomas Hanson Marshall, 24 August 1788
From: Washington, George
To: Marshall, Thomas Hanson



Sir,
Mount Vernon August 24th 1788

Upon receipt of your letter of the 21st instant I sent up to Alexandria to know what the cash price of wheat was at that place; and am informed that the hig[h]est that has been offered is four Shillings and sixpence for wheat at 60 lb. to the Bushel—all Cash or 4/9 part Goods. As I do not incline to exceed the market price I cannot give 5/ unless it should rise to that; and whether this is probable, or not, is more than I can tell. The Sale of flour being dull, and the price low, I have no thoughts at present of buying this article for Manufacturing—My chief, indeed only object in applying to you for wheat, was for the benefit of exchanging seed from light to Stiff-land; and vice versa; which every farmer would find his account in doing. I therefore thought your wheat (if it grew as I expected it did on light land) would suit me—as mine would do you, if the sorts were good and approved; but then as I am now seeding my ground it would not answer my purposes to wait Long—I am &c.

Go. Washington

